Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marcia C, Geter appeals from the district court’s order adopting the recommen*306dation of the magistrate judge and granting the Defendants’ motion to dismiss or compel arbitration of Geter’s employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Geter v. Magnolia Manor, No. 3:14-cv-04703-MGL, 2015 WL 9239786 (D.S.C. Dec. 17, 2015). We deny Geter’s motion to amend the complaint. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.